Chipman, Ch. J.,
in his charge to the Jury, gave it as his opinion, that although Bean had taken advantage of the legal form re» quired by the statute, in first recording his deed, yet, as both Bean and his vendees had notice of Ludlow’s title, which was an equitable one, the whole is fraudulent, as against Ludlow. That it would be mischievous to allow such fraudulent acts to prevail in a Court of law, only to turn tiie parties over to a Court of equity, where they would be immediately set aside.
Fraud, if fully proved, invalidates every transaction, as well at *50law as in equity; nor can a man validate a fraudulent act by bring-big it under the letter of a statute, any more than under the letter of a rule of the common law. Had there been a bona fide sale, in this case, to third persons, without notice, it might have had another consideration.
Verdict for the plaintiff.